MEMORANDUM **
Tony Thai Chung appeals a condition of his supervised release, namely that he cooperate in the collection of a DNA sample pursuant to 18 U.S.C. § 3583. The arguments he asserts on appeal1 are foreclosed by our decision in United States v. Reynard, 473 F.3d 1008 (9th Cir.2007), a decision issued after the filing of the briefs in *516this case.2
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. Chung contended in briefing that the district court erred under Federal Rule of Criminal Procedure 11 when it failed to advise him during his plea colloquy that he would have to submit a DNA sample. However, at oral argument, counsel for Chung stated that Chung did not wish to withdraw his plea, and therefore wished to withdraw the argument. Therefore, there is no need for us to reach this issue.


. At the time of argument, a petition for rehearing and rehearing en banc was pending in Reynard. Any new issues arising from a grant of rehearing in Reynard may be raised in a petition for rehearing in this case or a request for a stay of the issuance of the mandate.